DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant’s arguments regarding 35 USC 103 rejections are with respect to amended claims 4, 5, & 8, and will be discussed in the Allowable Subject Matter section, below.
The Applicant’s arguments regarding the 35 USC 101 rejection of claim 1 are with respect to the amended claim.  The claim 1 amendments do not overcome the 35 USC 101 rejection, and will be discussed further in the 35 USC 101 rejection, below.
The Examiner acknowledges the new claims 21-29, the amended claims 1, 4-6, & 10, and the cancellation of claims 9 & 12-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites sensing temperatures and flow rate, heat transfer via determining, calculating heat transfer rate, determining a lag time, which are generic data gathering and mathematical calculations. This judicial exception is not integrated into a practical application.  The claim does not include additional elements that are enough to amount to significantly more than the judicial exception because the temperature and flow sensing are routine, conventional data gathering steps.  
The amendment of “an electronic processor” does not integrate the exception into a practical application “Pre-emptively adjusting coolant flow… in view of the heat transfer rate and time lag” is considered adding insignificant extra-solution activity to the judicial exception.  
The dependent claims do not add significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the molten plastic" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitations "the determined mass of molten plastic" in line 1, “the density of the molten plastic” in line 2, and “heat capacity of the molten plastic” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the molten plastic" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the determined mass of molten plastic" in line 1, and “the density of the molten plastic” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the temperature gradient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the temperature gradient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-3, 11, 21, and 27-28 are rejected due to the 35 U.S.C. 101 rejection of claim 1, but would be allowable if the 35 U.S.C. 101 rejection were overcome.  The independent claim 1 element, “pre-emptively adjust coolant flow rate to provide uniform heat transfer throughout a molding cycle”, was not found in prior art for a method for determining heat removal of a molding machine.
Claim 4, and its dependent claim 10, are allowed.  The claim 4 elements “storing the heat transfer rate in a memory; determining total energy removed by the coolant with the electronic processor; and displaying the total energy removed by the coolant.” was not discovered in prior art, or found to be prima facie obvious in view of combined prior art.
Claim 5, and its dependent claims 6-8, are allowed.  The claim 5 elements “providing an alert that maintenance of the molding machine or the mold is required when a temperature gradient between the inflow temperature and the outflow temperature decreases below a predetermined threshold” was not discovered in prior art, or found to be prima facie obvious in view of combined prior art.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742